     Case 4:18-cv-02030 Document 11 Filed in TXSD on 10/03/18 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON

MALIBU MEDIA, LLC,                               )
                                                 )
       Plaintiff,                                )   Civil Action Case No. 4:18-cv-02030
                                                 )
v.                                               )
                                                 )
JOHN DOE, subscriber assigned IP address         )
107.222.107.151,                                 )
                                                 )
       Defendant.                                )
                                                 )

                        PLAINTIFF’S NOTICE OF VOLUNTARY
                     DISMISSAL WITH PREJUDICE OF JOHN DOE

       PLEASE TAKE NOTICE, Plaintiff has settled this matter with John Doe, subscriber

assigned IP address 107.222.107.151 (“Defendant”) through his counsel. Pursuant to the

settlement agreement’s terms, Plaintiff hereby voluntarily dismisses John Doe from this action

with prejudice. Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i) Defendant John Doe has neither answered

Plaintiff’s Complaint nor filed a motion for summary judgment.

       Consistent herewith Plaintiff consents to the Court having its case closed for

administrative purposes.

       Dated: October 3, 2018.
                                                     Respectfully submitted,

                                                     By: /s/ Paul S. Beik
                                                     Paul S. Beik
                                                     Texas Bar No. 24054444
                                                     S.D. Tex. ID No. 642213
                                                     BEIK LAW FIRM, PLLC
                                                     8100 Washington Ave., Suite 1000
                                                     Houston, TX 77007
                                                     T: 713-869-6975
                                                     F: 713-868-2262
                                                     E-mail: paul@beiklaw.com
                                                     ATTORNEY FOR PLAINTIFF
                                                1
      Case 4:18-cv-02030 Document 11 Filed in TXSD on 10/03/18 Page 2 of 2




                                 CERTIFICATE OF SERVICE
       I hereby certify that, on October 3, 2018, I electronically filed the foregoing document with

the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and

interested parties through this system.

                                                     By: /s/ Paul S. Beik
                                                     PAUL S. BEIK




                                                 2
